LOCK-UP AGREEMENT

 

October __, 2013

 

Ladies and Gentlemen:

 

The undersigned (the “Shareholder”) is a current or former director, executive
officer or beneficial owner of shares of capital stock, or securities
convertible into or exercisable or exchangeable for the capital stock (each, a
“Company Security”) of Dethrone Royalty Holding, Inc., a Nevada corporation (the
“Company”). The Company and Throwdown Industries Holdings, LLC (“Throwdown”) are
entering into a License Agreement, dated on or about the date hereof (the
“License Agreement”). The Shareholder understands that Throwdown will proceed
with the License Agreement in reliance on this Lock-Up Agreement.

 

1. In recognition of the benefit that the License Agreement will confer upon the
Shareholder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Shareholder agrees, that,
during the period beginning on the date hereof and ending on the sooner of (i)
date that the License Agreement is terminated or the date upon which Throwdown
is in breach of the License Agreement (the “Lockup Period”), the Shareholder
will not, without the prior written consent of Throwdown directly or indirectly,
(i) offer, sell, offer to sell, contract to sell, hedge, pledge, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or sell (or announce any offer, sale, offer
of sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any securities of the Company (each, a “Company Security”),
beneficially owned, within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), by the Shareholder on the
date hereof or hereafter acquired or (ii) enter into any swap or other agreement
or any transaction that transfers, in whole or in part, directly or indirectly,
the economic consequence of ownership of any Company Security, whether any such
swap or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Company Security (each of the foregoing, a “Prohibited Sale”).

 

2. Notwithstanding the foregoing, the Shareholder (and any transferee of the
Shareholder) may transfer any shares of a Company Security (i) as a bona fide
gift or gifts, provided that prior to such transfer the donee or donees thereof
agree in writing to be bound by the restrictions set forth herein, (ii) to any
trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the Shareholder or the immediate family of the Shareholder,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iv) if such transfer occurs by operation of law, such as
rules of descent and distribution, statutes governing the effects of a merger or
a qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding any
Company Security subject to the provisions of this agreement. For purposes
hereof, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin. In addition, and notwithstanding
anything to the contrary herein, the foregoing shall not prohibit the
Shareholder from (selling subject to applicable securities laws, rules and
regulations) in a public or private transaction up to 10% of the Company
Securities beneficially owned by the Shareholder.

 

 

 

 



3. This Lock-Up Agreement shall be governed by and construed in accordance with
the laws of the state of New York.

 

4. Any attempted or purported sale or other transfer of any Company Security by
the undesigned in violation of the terms of this Lock-Up Agreement shall be null
and void ab initio. The Company shall, and shall instruct its transfer agent to,
reject and refuse to transfer on its books any Company Security that may have
been attempted to be sold or otherwise transferred in violation of any of the
provisions of this Lock-Up Agreement and shall not recognize any person or
entity.

 

5. This Lock-Up Agreement will become a binding agreement among the Shareholder
as of the date hereof. In the event that the License Agreement is terminated for
any reason or if Throwdown has breached the License Agreement, this Lock-Up
Agreement shall be null and void. This Lock-Up Agreement (and the agreements
reflected herein) may be terminated by the mutual agreement of the Company,
Throwdown and the Shareholder, and if not sooner terminated, will terminate upon
the expiration date of the Lockup Period. This Lock-Up Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Lock-Up Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.

 

  Very truly yours,               Print Name of Shareholder:

 

 

Address:  



Number of shares of Common Stock owned:  



Certificate Numbers:  

 



2

 

 

Accepted and Agreed to:

 

DETHRONE ROYALTY HOLDING, INC.

 

By:       Name:     Title:  

 



3

